Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 in view of Pronovost et al (WO 99/47930, submitted in the IDS filed on June 2, 2020). Both instant claims 1-5, 7-10 and 13-20 and claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 recite a tape comprising a bottom film upon which a plurality of dry sticks are separately arranged, a top film arranged on the bottom film that covers the dry sticks, and a seal around each dry stick provided between the top and bottom films, wherein the seal around each dry stick comprises a welded seam that individually seals each dry stick, wherein the dry sticks are arranged at a distance from each other on the bottom film, and wherein the top film is peelable to be peeled off an individual dry stick before application of a milk sample to the dry stick with each individual dry stick remaining on the bottom film during application of the milk sample to each individual dry stick. In addition, both sets of claims recite that the top and bottom films of the tape comprise polyethylene and aluminum foil. Claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 fail to recite that each of the dry sticks on the tape comprise a sample pad comprising a reagent configured to react with a biomarker in a milk sample from an animal, a porous membrane located adjacent to the sample pad for receiving the milk sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous milk from the porous membrane, wherein the absorbent pad comprises a porous desiccant for absorbing moisture from environmental air. 
Pronovost et al teach of an assay device for determining the presence or absence of an analyte in a liquid sample. The device comprises a planar carrying layer 20 containing a sample pad having a sample receiving zone 12 and a labeling zone 14, a capture zone 16 comprising a porous membrane located adjacent to the labeling zone 14, and an absorbent pad 18 located adjacent to the capture zone 16. When a liquid sample is applied to the sample receiving zone 12 of the sample pad, it flows laterally into the labeling zone 14 where it interacts with a labeled reagent such as a labeled antibody specific for a certain analyte of interest (claim 10). The sample then flows into the capture zone 16 which contains a fixed antibody also directed towards the analyte of interest so as to bind with the analyte and fix the analyte in the capture zone 16. Any superfluous liquid in the sample then flows into the absorbent pad 18. The absorbent pad 18 contains a porous desiccant configured to absorb moisture from environmental air (claims 2 and 12). Specifically, Pronovost et al teach that the absorbent pad 18 can comprise a paper containing cellulose fibers impregnated with a porous desiccant, wherein the porous desiccant comprises silica gel (claims 2-3, 12 and 15). Pronovost et al teach that the sample pad containing the sample receiving zone 12 and the labeling zone 14 is a bibulous or non-bibulous porous structure such as paper, nitrocellulose, a porous polyethylene sheet, etc. (claim 9), and the porous membrane of the capture zone 16 can comprises a porous nitrocellulose sheet (claim 8). The thickness of the porous membrane 16 in a height direction of the porous membrane 16 is less than a thickness of the absorbent pad 18 in a height direction of the absorbent pad 18 and is also less than a thickness of the sample pad 12/14 in a height direction of the sample pad 12/14 (claims 19-20). See Figure 1 in Pronovost et al which depicts the different thicknesses of the different zones in the assay device. Also see pages 2 and 4-8 of Pronovost et al. 
Based upon the combination of claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 and Pronovost et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dry sticks on the tape recited in claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 with the structure of the assay device taught by Pronovost et al comprising a sample pad comprising a reagent configured to react with an analyte in a liquid sample, a porous membrane located adjacent to the sample pad for receiving the liquid sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous liquid sample from the porous membrane, wherein the absorbent pad comprises cellulose fibers impregnated with a porous desiccant for absorbing moisture from environmental air, since this assay device taught by Pronovost et al has the same basic structure of the dry sticks in the device recited in claims 1-10, 12-18 and 20 of copending Application No. 16/769,109 but additionally provides for an absorbent pad after the immunosensor zone so as to absorb any superfluous liquid sample from the immunosensor zone, which provides the advantage of more rapid and efficient fluid transport through the dry stick, and provides a drying agent in the dry sticks, which provides the advantage of absorbing moisture from environmental air that is detrimental to the proper functioning of the dry sticks on the tape. 
This is a provisional nonstatutory double patenting rejection.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-10, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0124803, submitted in the IDS filed on August 4, 2022) in view of Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020) and Pronovost et al (WO 99/47930, also submitted in the IDS filed on June 2, 2020). For a teaching of Pronovost et al, see previous paragraphs in this Office action (i.e. paragraph no. 4 above). 
Chen et al teach of a tape for use in a milk sampling system for analyzing compounds in a milk sample from an animal, wherein the presence of the compounds is indicative of a physiological or nutritional condition of the animal. The tape comprises a plurality of dry sticks 1 located on a bottom film 2 (claim 1). The dry sticks 1 on the bottom film 2 are sealed by a top sealing film 3 (claim 1). The tape is arranged on a spool 4 (claim 16). The top sealing film 3 is removed from the bottom film 1 by rewinding on a second spool 5 before a dry stick 1 is exposed to a milk sample.  The rewinding on the second spool 5 serves to peel the top film 3 off of the bottom film 2 (claim 1). A loop 6 in a milk sampling system extracts a fraction of milk from a milk line, and a valve 7 opens for a short time to release a few drops of milk onto a dry stick 1 on the tape. A funnel 8 located beneath the tape serves to receive excess milk as waste. The tape is moved forward after a dry stick receives a few drops of milk, and the dry stick containing the milk sample is exposed to a detector 9 such as a CCD camera in order to determine whether a detectable signal such as a color change on the dry stick has occurred as an indication of the presence and/or amount of an individual milk compound or parameter. Chen et al teach that the dry sticks on the tape comprise sensing areas (i.e. antibodies) for detecting compounds in a milk sample such as acetone, progesterone, lactate dehydrogenase and urea. See Figure 5, and paragraphs 0001 and 0124 in Chen et al. Chen et al fail to teach that each of the dry sticks on the tape are sealed individually by welded seams between the top sealing film 3 and the bottom film 2, and that each of the dry sticks on the tape comprise a sample pad comprising a reagent configured to react with a biomarker in a milk sample from an animal, a porous membrane located adjacent to the sample pad for receiving the milk sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous milk from the porous membrane, wherein the absorbent pad comprises a porous desiccant for absorbing moisture from environmental air. 
Mottram teaches of a milk analyzer system for detecting biomarker substances in a milk sample from an animal. The system comprises a cassette 8 having a flexible web or tape 8a on which sensor packages 10 are mounted. Each of the sensor packages 10 comprises multiple layers of different materials deposited onto a flexible web or tape. The sensor packages 10 comprise a base or bottom layer/film 16, a sensor layer 17 comprising an absorbent end 18 for receiving a sample of milk from an animal and an immunosensor zone 19 for reacting with an analyte in the milk sample and producing a color change, and a top layer or film 20, wherein the bottom and top films 16 and 20 are sealed together over each of the sensors 18/19 in the sensor layer 17, which forms individual welded seams 21 around each of the sensor packages 10. See Figures 3-4 in Mottram which depict individual welded seams between each of the sensor packages 10 on the web or tape 8a. Mottram also teaches that a means for disposing of surplus milk applied to each of the sensor packages 10 on the web or tape 8a may be provided by cutting a drain or opening in the bottom layer/film 16 of each of the sensor packages. Mottram also teaches that reference marks in the form of optical or physical registration features 27 (see Figure 4 in Mottram) may be provided on the sensor packages 10 in order to correctly position a camera in relation to each immunosensor zone 19 of the sensor packages 10 so that a color change in each zone 19 can be read by the camera. See Figures 1-4, pages 11-14, and the claims in Mottram. 
 A teaching of Pronovost et al can be found in paragraph no. 4 above.
Based upon a combination of Chen et al, Mottram and Pronovost et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to individually seal the dry sticks on the tape taught by Chen et al by welded seams between the top sealing film 3 and the bottom film 2 since Mottram teaches that individually sealing sensor packages located on a flexible web or tape with welded seams serves to separate the sensor packages from one another and prevent contamination of one sensor package by a milk sample applied to another sensor package. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dry sticks on the tape taught by Chen et al with the structure of the assay device taught by Pronovost et al comprising a sample pad comprising a reagent configured to react with an analyte in a liquid sample, a porous membrane located adjacent to the sample pad for receiving the liquid sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous liquid sample from the porous membrane, wherein the absorbent pad comprises cellulose fibers impregnated with a porous desiccant for absorbing moisture from environmental air, since this assay device taught by Pronovost et al has the same basic structure of the dry sticks in the device taught by Chen et al but additionally provides for an absorbent pad after the immunosensor zone so as to absorb any superfluous liquid sample from the immunosensor zone, which provides the advantage of more rapid and efficient fluid transport through the dry stick, and provides a drying agent in the dry sticks, which provides the advantage of absorbing moisture from environmental air that is detrimental to the proper functioning of the dry sticks on the tape. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Mottram and Pronovost et al, as applied to claims 1-3, 7-10, 15-17 and 19-20 above, and further in view of Kirby et al (US 8,617,486, submitted in the IDS filed on June 2, 2020). For a teaching of Chen et al, Mottram and Pronovost et al, see previous paragraphs in this Office action. The combination of Chen et al, Mottram and Pronovost et al fails to teach that the porous desiccant impregnated into the absorbent pad of the dry stick assay device can comprise either activated clay or molecular sieves. 
Kirby et al teach of an analytical dry stick for performing an assay to determine the presence of an analyte in a liquid sample. The dry stick comprises a desiccant integrated therein. Specifically, the dry stick 100 taught by Kirby et al comprises a sample receiving pad 110, a label pad 120, a porous portion 130, an absorbent pad 140, and a desiccant portion 150 all located adjacent to one another in a lateral direction in which a liquid sample applied the dry stick flows. The desiccant portion 150 contains a desiccant material impregnated into a film or membrane, wherein the desiccant material is capable of absorbing and extracting moisture from an ambient environment. Kirby et al teach that the desiccant material comprises one of a silica gel, molecular sieves such as zeolite, and water-absorbing clays. See Figure 1, lines 21-56 in column 3, lines 50-67 in column 5 and lines 1-56 in column 6 of Kirby et al. 
Based upon a combination of Chen et al, Mottram, Pronovost et al and Kirby et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either activated clay or molecular sieves as the desiccant material impregnated into the absorbent pad of the dry stick assay device taught by a combination of Chen et al, Mottram and Pronovost et al since Kirby et al teach that each of activated clay and molecular sieves such as zeolite are known desiccant materials equivalent to silica gel for absorbing moisture in environmental air, and are known to be useful in a dry stick device impregnated into a porous film or membrane. 
Claim(s) 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Mottram and Pronovost et al, as applied to claims 1-3, 7-10, 15-17 and 19-20 above, and further in view of Imoarai et al (US 2007/0144922). For a teaching of Chen et al, Mottram and Pronovost et al, see previous paragraphs in this Office action. Chen et al fail to teach that each of the bottom film 2 and the top film 3 of the flexible tape comprises a bottom layer, a medium layer and a top layer, and that each of the bottom layer and the top layer of the bottom film and the top film comprise a plastic such as polyethylene while the medium layer of both the bottom film and top film comprises aluminum. 
Imoarai et al teach of a test strip package for holding a test strip. The test strip package 5 comprises a first room 9 for holding a test strip 1 and a second room 11 for holding a desiccant agent 3. A cover 7 seals both the first room 9 and the second room 11 of the package 5. The cover 7 is arranged to be peeled off of the top of the package 5 when a test is being performed so that a sample may be applied to the test strip 1. The test strip 1 comprises a sample contacting member 29, a label holding member 31, a porous membrane 33, and an absorption member 35 all mounted on a substrate 27. When a sample is applied to the sample contacting member 29, it flows laterally through each of the label holding member 31, the porous membrane 33 and the absorption member 35. An analyte in the sample reacts with a labeling substance in the label holding member 31 which causes an antigen-antibody reaction with the analyte. The desiccant in the second room 11 of the package comprises a hygroscopic material such as silica gel, a molecular sieve, alumina or zeolite for absorbing moisture in the environment surrounding the package 5. Imoarai et al teach that the container of the package 5 can be made from a laminated sheet of material comprising a bottom resin layer, an aluminum middle layer, and a top resin layer. Each of the top and bottom resin layers may comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al also teach that the cover 7 of the package 5 can be made from the same laminated sheet of material as used for the container of the package 5, meaning that that cover 7 can also comprise a bottom resin layer, an aluminum middle layer, and a top resin layer, wherein the top and bottom resin layers of the cover 7 comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al teach that the thickness of the laminated material of the cover 7 in sheet-form may be the same or different from the thickness of the laminated material of the container of the package 5. The cover 7 is heat-sealed to the container of the package 5 in order to seal the test strip 1 and the desiccant 3 in the package 5. See Figures 1(b) and 3-5, and paragraphs 0022-0023, 0026-0031, 0035-0037 and 0044-0046 in Imoarai et al. 
Based upon a combination of Chen et al, Mottram, Pronovost et al and Imoarai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as both the top and bottom films of the flexible tape taught by Chen et al a laminated material comprising a bottom layer, a medium layer and a top layer, wherein each of the bottom layer and the top layer of the bottom film and the top film comprise a plastic such as polyethylene while the medium layer of both the bottom film and top film  comprises aluminum since Imoarai et al teach that such a laminated structure for both a bottom portion of a container intended to hold test strips/dry sticks and a sealing cover portion of the container is known and advantageous because it provides both adequate flexibility to the cover and container to allow for opening of the container while also providing necessary rigidity and protection to the container from outside environmental influences and contaminants.
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112(b) made in the last Office action mailed on July 20, 2022 have been withdrawn in view of the amendments made to the claims. The previous rejections of the claims under 35 USC 103 as being obvious over Mottram in view of Pronovost et al, and further in view of Kirby et al and Imoarai et al have also been withdrawn in view of the amendments made to the claims. The claims are now rejected under 35 USC 103 as being obvious over Chen et al in view of Mottram and Pronovost et al, and further in view of Kirby et al and Imoarai et al for the reasons set forth above, and as necessitated by the amendments made to the claims. 
Applicant argues that none of the references to Mottram, Pronovost et al, and Imoarai et al teach of a plurality of dry sticks located on a tape arranged to indicate at least one biomarker value of a milk sample having all of the limitations now recited in instant claim 1, including individually sealed dry sticks located on a bottom film of a tape, and a peelable top film, wherein the individual dry sticks on the bottom film of the tape remain arranged on the bottom film when the top film is peeled away from the bottom film without being torn away from the individual dry sticks, and wherein the top film is peelable to be peeled off an individual dry stick before application of a milk sample to the dry stick with each individual dry stick remaining on the bottom film during application of the milk sample to each of the individual dry sticks. This argument is not persuasive since the new primary reference to Chen et al teaches of a top film 3 that is peelable off of individual dry sticks 2 located on a bottom film 1 of a tape before application of a milk sample to the dry stick, with each individual dry stick remaining on the bottom film 1 during application of the milk sample to each individual dry stick 2, as now recited in claim 1. The secondary reference to Mottram teaches of individual dry sticks 10 located on a bottom film 16 of a tape and sealed between the bottom film 16 and a top film 20. Mottram also teaches that the top and bottom films of the tape located around each individual dry stick 10 forms a welded seam around each dry stick 10. See Figures 3 and 4 in Mottram. Based upon a combination of Chen et al and Mottram, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to individually seal the dry sticks on the tape taught by Chen et al by welded seams between the top sealing film 3 and the bottom film 2 since Mottram teaches that individually sealing sensor packages located on a flexible web or tape with welded seams serves to separate the sensor packages from one another and prevent contamination of one sensor package by a milk sample applied to another sensor package. 
Applicant also argues that none of the references to Mottram, Pronovost et al, and Imoarai et al teach of a plurality of dry sticks located on a tape arranged to indicate at least one biomarker value of a milk sample having all of the limitations now recited in instant claim 1, including dry sticks that comprise a sample pad comprising a reagent configured to react with a biomarker in a milk sample from an animal, a porous membrane located adjacent to the sample pad for receiving the milk sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous milk from the porous membrane, wherein the absorbent pad comprises a porous desiccant for absorbing moisture from environmental air. This argument is not persuasive since the new primary reference to Chen et al teaches of a tape comprising a plurality of dry sticks located on a bottom film 1 of the tape, wherein each of the dry sticks comprises a sensor reagent for reacting with a biomarker in a milk sample to produce a color change. The secondary reference to Pronovost et al discloses a dry test stick for detecting biomarkers in a sample comprising a planar carrying layer 20 containing a sample pad having a sample receiving zone 12 and a labeling zone 14, a capture zone 16 comprising a porous membrane located adjacent to the labeling zone 14, and an absorbent pad 18 located adjacent to the capture zone 16, wherein the absorbent pad 18 contains a desiccant therein. Based upon a combination of Chen et al and Pronovost et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dry sticks on the tape taught by Chen et al with the structure of the assay device taught by Pronovost et al comprising a sample pad comprising a reagent configured to react with an analyte in a liquid sample, a porous membrane located adjacent to the sample pad for receiving the liquid sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous liquid sample from the porous membrane, wherein the absorbent pad comprises cellulose fibers impregnated with a porous desiccant for absorbing moisture from environmental air, since this assay device taught by Pronovost et al has the same basic structure of the dry sticks in the device taught by Chen et al but additionally provides for an absorbent pad after the immunosensor zone so as to absorb any superfluous liquid sample from the immunosensor zone, which provides the advantage of more rapid and efficient fluid transport through the dry stick, and provides a drying agent in the dry sticks, which provides the advantage of absorbing moisture from environmental air that is detrimental to the proper functioning of the dry sticks on the tape. 
For all of the above reasons, Applicant’s arguments are not persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 30, 2022